Citation Nr: 1328511	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for recurrent tinnitus. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military service from November 1965 
to March 1971 and May 1971 to February 1977.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2011 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

The Veteran testified before the VA Decision Review Officer 
(DRO) at a May 2012 hearing conducted at the RO.  A 
transcript of this hearing is of record.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he is 
diagnosed with recurrent tinnitus that it is etiologically 
related to his period of active service.  


CONCLUSION OF LAW

Recurrent tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty 
to assist requirements set out at 38 U.S.C.A §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Analysis


The Veteran asserts he is entitled to service connection for 
recurrent tinnitus as directly related to his active 
service.  Specifically, the Veteran asserts that he was 
exposed to acoustic trauma while working as an artillery 
technician in Bamberg, Germany.  He asserts that he suffers 
from recurrent ringing in his ears ever since service.  See, 
e.g. May 2012 DRO hearing transcript.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Evidence that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  In order to prevail 
on the issue of service connection there must be competent 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A review of the Veteran's service treatment records does not 
reveal complaints or a diagnosis of tinnitus.  During the 
development of the Veteran's claim, he was provided a VA 
examination where the VA examiner diagnosed the Veteran with 
tinnitus.  Following a review of the claims file, and an 
audiological examination of the Veteran, the VA examiner 
opined that the Veteran's recurrent tinnitus is less likely 
as not related to his active service.  The examiner based 
this conclusion on the lack of evidence in Veteran's active 
and reserve service medical records of a diagnosis or 
complaint of tinnitus.  In addition, he noted that by 
history the Veteran stated that tinnitus only began "a few 
years ago."  

As such, there is evidence of a current disability and the 
issue becomes whether the Veteran's tinnitus either began 
during or was otherwise caused by his military service.  

The Veteran testified at his DRO hearing in May 2012 that he 
had experienced ringing in his ears while on active duty and 
it has continued since that time.  See May 2012 DRO hearing 
transcript at 3.  The Veteran also states that the reason 
there is no diagnosis of tinnitus in any of his service or 
post-service medical reports is due to the fact that no one 
ever asked him if he had ringing in is ears.  Id at 5. 

In the instant case, even though the VA examiner provided a 
negative nexus medical opinion, the Board notes that 
tinnitus is the type of disability associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In certain cases, such as this one, 
his lay testimony is competent evidence showing a current 
diagnosis of tinnitus.  The Veteran's hearing testimony as 
well as the Veteran's statement in support of his claim 
dated July 2012, absent contradictory evidence on record, is 
sufficient to establish an in-service diagnosis of tinnitus 
and to establish that the Veteran has had ringing in his 
ears since service and continuing through the present.  In 
this respect, even though he reported a different date of 
onset of tinnitus during the VA examination, he provided a 
sufficient explanation as to why believes tinnitus has 
existed since exposure to acoustic trauma in service.  The 
Board finds the Veteran's statements that he has suffered 
from tinnitus since service are credible and is led to 
conclude that the evidence of record is in relative 
equipoise, thus mandating that reasonable doubt be resolved 
in favor of the Veteran.  

As such, for the reasons discussed above and resolving all 
doubt in favor of the Veteran, the Board concludes that 
service connection for recurrent tinnitus is warranted.  




ORDER

Service connection for recurrent tinnitus is granted.  




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


